DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-9 and 11-20 are rejected as software per se. The claims are not directed to patent eligible subject matter as per the statutory requirements (i.e. a new and useful process, manufacture, machine, or composition of matter), and is not linked to any tangible machine-readable medium. Appropriate correction is required.
Claim 1 recites:
A method of predicting a spread of an infectious disease and evaluating pandemic response resources, comprising: generating a predictive model; obtaining a set of patient data and a set of resource data from a plurality of data sources; geocoding the set of patient data and the set of resource data; loading the set of patient data and the set of resource data to the predictive model; applying the predictive model to the set of patient data and the set of resource data; determining resource levels based on an output of the predictive model; outputting the resource levels formatted for integration into a data processing system to trigger a resource allocation and/or procurement; and adjusting the set of resource data based on the resource allocation and/or procurement.

Independent claim 11 recites substantially similar limitations. The claimed invention is directed to the abstract idea of collecting patient information, analyzing the information, and determining available resources or identified risk factors to potentially mitigate. 
The limitations of obtaining patient data, determining resource levels based on an output of a predictive model, (or determining mitigations for patients in Claim 11), and outputting the resource levels (or mitigations in Claim 11), as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than broadly reciting a “predictive model,” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic non-transitory computer-readable medium (Claim 10) and predictive model language, a computer system generating potential resource allocation predictions and risk mitigation calculations, in the context of this claim, encompasses one skilled in the pertinent art to manually determine the details of the patient disease state and risk and resource options. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the predictive model to perform the claimed updates and analyses of a particular risk. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs, analyzing the inputs, and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the predictive model and “geocoding a set of patient data and the set of resource data” amounts to no more than mere instructions to apply the exception using a computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The dependent claims further limit the abstract idea, but do not overcome it. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0213225 A1 to Amarasingham et al., hereinafter “Amarasingham.”
Regarding claim 1, Amarasingham discloses A method of predicting a spread of an infectious disease and evaluating pandemic response resources, comprising: generating a predictive model (See Amarasingham at least at Abstract; Paras. [0036], [0039], [0061]); obtaining a set of patient data and a set of resource data from a plurality of data sources (See id. at least at Paras. [0031], [0033]; Fig. 1); geocoding the set of patient data and the set of resource data (See id. at least at Paras. [0039], [0056]); loading the set of patient data and the set of resource data to the predictive model (See id. at least at Paras. [0036, [0048], [0056]-[0061], [0090]); applying the predictive model to the set of patient data and the set of resource data (See id.); determining resource levels based on an output of the predictive model (See id. at least at Paras. [0025], [0043]-[0044], [0046]; Fig. 3); outputting the resource levels formatted for integration into a data processing system to trigger a resource allocation and/or procurement (See id. at least at Paras. [0025], [0043]-[0044], [0046], [0064], [0105], [0107]; Fig. 3); and adjusting the set of resource data based on the resource allocation and/or procurement (See id.).

Regarding claim 7, Amarasingham discloses all the limitations of claim 1 and further discloses wherein the pandemic response resources include one or more of ventilators, clinical staff, beds, ICU beds, medical equipment, test kits, personal protective equipment, masks, gloves, MRI machines, and critical medications (See id. at least at Para. [0140]).

Regarding claim 9, Amarasingham discloses all the limitations of claim 1 and further discloses incorporating the predictive model in the data processing system (See id. at least at Abstract; Paras. [0036], [0039], [0061]).

Regarding claim 10, Amarasingham discloses all the limitations of claim 1 and further discloses A non-transitory computer-readable medium having computer-readable instructions that, if executed by a computing device, cause the computing device to perform operations comprising the method of claim 1 (See id. at least at Fig. 1; Abstract; Paras. [0036], [0039], [0061]).

Regarding claim 11, Amarasingham discloses A method of predicting risk areas of an infectious disease, comprising: generating a predictive model (See id. at least at Abstract; Paras. [0036], [0039], [0061]); obtaining a set of patient data and a set of condition data from a plurality of data sources, the set of patient data being obtained from patients having a first identified risk and patients having a second identified risk (See id. at least at Paras. [0031]-[0033], [0061]-[0064]; Fig. 1); applying the predictive model to the set of patient data and the set of condition data (See id. at least at Paras. [0036], [0048], [0056]-[0061], [0090]); determining mitigations for the patients having the first identified risk and patients having the second identified risk based on an output of the predictive model (See id. at least at Paras. [0043]-[0044], [0061]-[0063]; outputting the mitigations formatted for integration into a data processing system (See id. at least at Paras. [0064], [0067]).

Regarding claim 20, Amarasingham discloses all the limitations of claim 11 and further discloses incorporating the predictive model in the data processing system (See id. at least at Paras. [0036], [0039], [0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, in view of U.S. 9,152,918 B1 to McNair, hereinafter “McNair.”
Regarding claim 2, Amarasingham discloses all the limitations of claim 1, and Amarasingham further discloses wherein generating the predictive model comprises: obtaining a set of population data and a set of condition data (See id. at least at Paras. [0029], [0043]-[0044], [0047]-[0048]). Amarasingham may not specifically describe but McNair teaches determining a first subset of the set of population data based on at least one criterion (See McNair at least at Abstract; Col. 1 ln. 14-30, Col. 7 ln. 35-66, Col 12 ln. 37-61; Fig. 1); determining a second subset of the set of population data based on an initial model (See id.); determining a correlation between the first subset and the second subset under the set of condition data (See id.); determining whether the correlation at least meets a predetermined threshold (See id. at least at Col. 4 ln. 37 – Col. 5 ln. 34; Col. 6 ln. 12-63); when the correlation does not at least meet the threshold, adjusting the initial model and repeating determining the second subset, determining the correlation between the first subset 36and the second subset under the set of condition data, and determining whether the correlation at least meets the predetermined threshold in accordance with the adjustment; when the correlation at least meets the threshold, outputting the initial model as the predictive model (See id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amarasingham to incorporate the teachings of McNair and provide data correlation at a threshold and determining a correlation. McNair is directed to resource forecasting using a predictive model. Incorporating the resource forecasting in McNair with the holistic hospital patient care and management system for risk stratification as in Amarasingham would thereby improve the applicability, efficacy and accuracy of the claimed smart pandemic and infectious disease response engine.

Regarding claim 12, claim 12 recites substantially the same limitations as claim 2. Thus claim 12 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 2, above. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, in view of McNair and further in view of U.S. 2017/0103172 A1 to Fink et al., hereinafter “Fink.”
	Regarding claim 3, Amarasingham as modified by McNair discloses all the limitations of claim 2. Amarasingham and McNair may not specifically describe but Fink teaches wherein the set of population data includes patients of the infectious disease (See Fink at least at Paras. [0010]-[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amarasingham and McNair to incorporate the teachings of Fink and provide patient data including infectious disease. Fink is directed to a system for predicting a propagation event. Incorporating the infectious disease data as in Fink with the resource forecasting in McNair and the holistic hospital patient care and management system for risk stratification as in Amarasingham would thereby improve the applicability, efficacy and accuracy of the claimed smart pandemic and infectious disease response engine.

Regarding claim 13, claim 13 recites substantially the same limitations as claim 3. Thus claim 13 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 3, above. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, in view of McNair and further in view of U.S. 2013/0197942 A1 to Chiu et al. hereinafter “Chiu.”
	Regarding claim 4, Amarasingham as modified by McNair discloses all the limitations of claim 2. Amarasingham and McNair may not specifically describe but Chiu teaches wherein the first subset includes patients undergoing treatment (See Chiu at least at Paras. [0055]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amarasingham and McNair to incorporate the teachings of Chiu and provide patients undergoing treatment. Chiu is directed to dynamic risk management and resource allocation and treatment systems and methods. Incorporating the dynamic risk management and resource allocation as in Chiu with the resource forecasting in McNair and the holistic hospital patient care and management system for risk stratification as in Amarasingham would thereby improve the applicability, efficacy and accuracy of the claimed smart pandemic and infectious disease response engine.

Regarding claim 14, claim 14 recites substantially the same limitations as claim 4. Thus claim 14 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 4, above. 

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, in view of McNair and further in view of U.S. 2008/0091471 A1 to Michon et al., hereinafter “Michon.”
Regarding claim 5, Amarasingham as modified by McNair discloses all the limitations of claim 2. Amarasingham and McNair may not specifically describe but Michon teaches wherein the second subset includes patients developed antibody (See Michon at least at Paras. [0582-[0583], [0882]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amarasingham and McNair to incorporate the teachings of Michon and provide where patients developed antibody. Michon is directed to processing immunologic information for patients and populations. Incorporating the immunologic techniques as in Michon with the resource forecasting in McNair and the holistic hospital patient care and management system for risk stratification as in Amarasingham would thereby improve the applicability, efficacy and accuracy of the claimed smart pandemic and infectious disease response engine.

Regarding claim 6, Amarasingham as modified by McNair discloses all the limitations of claim 2. Amarasingham and McNair may not specifically describe but Michon teaches wherein the second subset includes patients developed antibody (See Michon at least at Para. [1357]).

Regarding claim 15, claim 15 recites substantially the same limitations as claim 5. Thus claim 15 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 5, above. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham and further in view of U.S. 2020/0349324 A1 to Ostby et al., hereinafter “Otsby.”
	Regarding claim 8, Amarasingham discloses all the limitations of claim 1. Amarasingham may not specifically describe but Otsby teaches wherein the infectious disease includes COVID-19. (See Otsby at least Para. [0305]; Tables 2, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amarasingham to incorporate the teachings of Otsby and provide where the disease includes COVID-19. Otsby is directed to a method for analysis and navigation of medical data. Incorporating the analysis and navigation of medical data as in Otsby with the holistic hospital patient care and management system for risk stratification as in Amarasingham would thereby improve the applicability, efficacy and accuracy of the claimed smart pandemic and infectious disease response engine.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham and further in view of U.S. 2015/0064137 A1 to Lichsteiner et al., hereinafter “Lichsteiner.”
Regarding claim 16, Amarasingham discloses all the limitations of claim 11. Amarasingham may not specifically describe but Lichsteiner teaches wherein the set of condition data includes an incubation temperature for viral replication (See Lichsteiner at least at Paras. [0034]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amarasingham to incorporate the teachings of Lichsteiner and provide incubation temperatures and viral replication. Lichsteiner is directed to use of engineered viruses to kill specific cells. Incorporating the incubation and viral replication as in Lichsteiner with the holistic hospital patient care and management system for risk stratification as in Amarasingham would thereby improve the applicability, efficacy and accuracy of the claimed smart pandemic and infectious disease response engine.

Regarding claim 18, Amarasingham discloses all the limitations of claim 11. Amarasingham may not specifically describe but Lichsteiner teaches wherein the infectious disease includes coronavirus (See id. at least at Para. [0078]).


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham and further in view of Michon. 
Regarding claim 17, Amarasingham discloses all the limitations of claim 11. Amarasingham may not specifically describe but Michon teaches wherein the set of condition data includes a transmission risk index (See Michon at least at Paras. [0180]-[0181], [0261], [0273], [0857]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amarasingham to incorporate the teachings of Michon and provide transmission risk index and categories. Michon is directed to systems for processing immunologic information for patients and populations. Incorporating the immunologic processing as in Michon with holistic hospital patient care and management system for risk stratification as in Amarasingham would thereby improve the applicability, efficacy and accuracy of the claimed smart pandemic and infectious disease response engine.

Regarding claim 19, Amarasingham discloses all the limitations of claim 11. Amarasingham may not specifically describe but Michon teaches wherein the mitigations include generating quarantine and de-quarantine plans (See Michon at least at Paras. [1209]-[1216]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686